DETAILED ACTION
Application 16/831906, “POLYOLEFIN POROUS FILM, SEPARATOR FOR ENERGY STORAGE DEVICE, AND ENERGY STORAGE DEVICE” was filed with the USPTO on 3/27/20 and claims priority from a foreign application filed on 3/29/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/28/22.  


Response to Arguments
Applicant’s arguments filed on 7/28/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Takita teaches an extruded sheet which does not substantially suffer from swelling or neck-in, thus, melt flow index is irrelevant to the disclosure of Takita.  In response, it is not clear to the Examiner why melt flow index would be irrelevant if the extruded sheet does not substantially suffer from swelling or neck-in.  The prior art teaches that melt flow index is relevant to both the formability of the product, and the properties of the final product itself.  The reasons for controlling or selecting melt flow index do not appear to be limited to factors which would be controlled by swelling or neck-in.

The Takita Example 5, which teaches a high molecular weight content of 2.5%, possesses a molecular weight distribution of 240 which is higher than the claimed range.  The Examiner interprets applicant’s argument as being that since the example does not simultaneously provide the claimed high molecular weight content and molecular weight distribution, the claimed invention is not taught by or obvious over Takita.  In response, as described in the art rejections in detail, the claimed invention is found to be obvious over the disclosure of Takita (in view of the other references) as a whole.  A specific example teaching the claimed invention is not required to demonstrate obviousness.  

The arguments against Sugata are now moot in view of the new ground(s) of rejection, which do not rely on Sugata.  

Yamada does not extrude a mixture of polyethylene and paraffin and does not prepare a gel-like film (as does Takita); therefore, the teachings of Yamada are not relevant to Takita given the different film forming conditions.  In response, both inventions extrude a composition comprising polyethylene to form an extruded film which is solidified to provide a porous polyolefin film suitable as a battery separator.  In both cases, a viscous polymeric fluid is extruded and similar factors such as flowability, stability of formation, and strength of final product are relevant.  There is no evidence of record tending to demonstrate that the melt flow rate teachings of Yamada are irrelevant to Takita due to the above named differences, notwithstanding the described process similarities.  The arguments of counsel cannot take the place of evidence in the record.  Accordingly, the argument is not found persuasive.  
It is noted that the rejection is now further supported using Suh (US 2006/0141351), which teaches extrusion using a polyethylene/paraffin mix and a melt flow rate lying within the claimed range.

The differences between a gel-like sheet layer of Takita and the sheet of Sugata and Yamada are so different that a skilled artisan would not look to either reference to modify Takita.  In response, both sheets are polyethylene sheets applicable as separators in the battery art.  Both are polyethylene films, particularly considering that the liquid paraffin of Takita is a solvent which is removed in the process of forming the final product (Takita c3:61).  There is not sufficient evidence of record to support applicant’s argument that the differences in method of manufacture preclude the modifications/combinations described in the invention, notwithstanding the noted similarities.  

The film of Takita is combined with a nonwoven cloth and is therefore not combinable as described in the art rejections.  In response, the suggestion of Takita to utilize an unwoven fabric appears to be optional (c11:29-31).  It is noted that Takita teaches that the film can be used as a battery separator or alternatively as an element of waterproof clothes among other applications (c11:36-40).  It is not clear that the unwoven fabric teaching of c11:29-31 is required, or even recommended, for battery applications.  The argument is not found persuasive.  


Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  Claim 10 and 12 are amended to be dependent on claim 1, but the amendment is not properly marked, and the claim is listed with the identifier “original”, which is incorrect.  
Additionally, it is noted that claim 10 as amended is a duplicate of claim 4, and claim 12 as amended is a duplicate of claim 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 repeats a limitation previously set forth in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183), Yamada (WO 2017/010480; US 2018/0294459) and Suh (US 2006/0141351). 
Regarding claim 1, 6 and 12, Takita teaches a polyolefin porous film (“microporous polyolefin membrane”, title), comprising a polyethylene-based resin, which is comprised of 1 wt% or more of a high molecular weight polyethylene having molecular weight over 700,000 (c3:65-c4:3) and a low molecular weigh polyethylene having molecular weight less than 700,000 (c4:35-42; c5:4-15).  
Takita further teaches specific examples with the high molecular weight polyethylene making up between 2.5% and 20% of the polyethylene mixture, thereby suggesting that lower concentrations of the high molecular weight polyethylene are preferred, or at least suitable (see Examples 1 through 5, wherein the high molecular weight polyethylene ranges from 2.5 to 20% of the polyethylene mixture). 
Takita further teaches that the presence and concentration of the high molecular weight polyethylene and low molecular weight polyethylene are controlled to influence properties such as formability, stretchability and strength (c4:43-68, c5:4-45).  
As to claim 6, Takita further teaches wherein the polyolefin porous membrane is a separator for an energy storage device (“battery separator”, c1:11; c11:37).  

Takita does not expressly teach that a preferred average molecular weight should be 450,000 or less or that the high molecular weight component should be included in a concentration of 5 to 11 weight percent by mass.
  However, such embodiments lie within the scope of Takita due to the previously described general teaching of mixing 1 wt % or more of the high molecular weight polyethylene with the low molecular weight polyethylene, and the suggestion of by the Examples that lower high molecular weight polyethylene in the range of 2.5 to 20% are suitable, if not desirable.  Moreover, including a smaller content of high molecular weight polyethylene (e.g. 5% as in Takita Example 4) and selecting lower molecular weight polyethylenes (e.g. 700,000 as the high molecular weight polyethylene, in view of c5:35-42, and 100,000 or even 10,000 as the lower molecular weight polyethene, in view of c6:3-15), could obviously yield lower average molecular weight values such as below 450,000, even though Takita does not expressly discuss average molecular weight. 
Thus, the requirement that the average molecular weight should be 450,000 or less and that the high molecular weight component should be included in a concentration of 5 to 11 weight percent by mass is found to be obvious over the disclosure of Takita because such embodiments lie within the scope of Takita and the particular concentration and molecular weight of the two polyethylene components is established as a result-effective variable which is obvious to optimize to control properties such as formability and strength of the formed film as taught by Takita.  
As to claims 20 and 21, the more narrow ranges of 5 to 10% and 6 to 9% do not substantially change the patentability of the claims and are found to be obvious over the cited art for the same reasons, namely that the relative content of the high molecular weight polyethylene is a result-effective variable with the range of possibilities suggested by the prior art overlapping the claimed range.

Takita does not expressly teach that a melt flow rate of the polyethylene-based resin is in a range of 0.1 to 10 g/10 minutes, or as to claims 17 and 18, in a range as narrow as 0.6 to 4 g/10 min.
In the battery art, Yamada teaches that it is desirable to provide a polyethylene resin for a separator with a melt flow rate of 0.3 to 10 g/10 min for the benefit of providing a desirable balance of productivity and strength (paragraph [0066]).  
In the battery art, Suh teaches melt flow rates in a range of 0.1 to 10 g/min as typically used in the prior art (paragraph [0015]), and further teaches melt flow rate of less than 1 g/10 min as useful in his specific invention which forms a separator film from a mixture of higher molecular weight polyethylene and lower molecular weight polyethylene (paragraphs [0024-0025]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the polyolefin resin of Takita with a melt flow rate of a value within the range of 0.1 to 10 g/10 min, or more narrowly 0.6 to 3 g/10 min, for the benefit of providing a desirable balance of productivity and strength as taught by Yamada and/or because such values are typical of the prior art and are specifically suitable for facilitating extrusion of mixed polyethylene compositions as taught by Suh.  Further regarding claims 17 and 18, it is noted that Suh’s range of “1 g/10 min or less” at paragraph [0024] overlaps the claimed ranges at 0.3 to 1, or 0.6 to 1, g/10 min, thereby further supporting the prima facie case of obviousness due to overlapping ranges.  

Regarding claim 2, 8, 11 and 15-16, the cited art as applied to claim 1.  
Takita further teaches that the molecular weight distribution (Mw/Mn) of the resin should be within the range of 12-250 for the benefit of balancing solution formability and strength of the resulting membrane (c4:4-15), with exemplary values such as 16.8 and 16.7 (see Table 1) which lie within the claimed range.  
Suh further teaches wherein a molecular weight distribution of the polyethylene-based resin is in a range of 4 to 10 for the benefit of balancing properties such as melt strength and overall strength (paragraph [0038]).  
The claimed invention is obvious because the cited art teaches molecular weight distribution as a result effective variable, with Takita teaching a broad desirable range which encompasses the claimed ranges and further teaches exemplary embodiments lying within the claimed range, and Suh further teaching molecular weight distribution as a result-effective variable with a desirable range of 4 to 10 which lies within or substantially overlaps the claimed ranges.  
Claim 8 duplicates a limitation present in claim 1.  

Regarding claims 4-5, 9-10, 12-14 and 19, the cited art remains as applied to claim 1 or 2.  
Takita teaches a polyethylene porous film, but does not appear to teach wherein the film comprises a polypropylene-based resin, so as to have a structure including a polyethylene-based resin layer comprising the polyethylene-based resin and a polypropylene-based resin layer comprising the polypropylene-based resin. As to claim 19, Suh does not teach wherein the polypropylene layer(s) is present on both surfaces of the polyethylene layer.  
In the battery art, Yamada teaches that a separator which is improved in mechanical properties such as curl and heat resistance (paragraph [0020]) can be created by providing a polypropylene layer on the polyethylene layer (paragraphs [0023, 0025, 0026]).  Yamada further teaches that the separator may have an A/B/A structure with A as a polypropylene and B as a polyethylene (paragraphs [0025-0026]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a polypropylene layer on one or both sides of the polyethylene layer of Takita for the benefit of improving mechanical properties of the film as taught by Yamada.  


Regarding claim 7, Takita remains as applied.  Takita further teaches wherein the polyolefin porous membrane is a separator for an energy storage device (“battery separator”, c1:11; c11:37).  A skilled artisan at the time of invention would have understood the “battery separator” to function by separating a cathode and an anode (e.g. see Suh at paragraph [0003]; Yamada at paragraph [0005]), thus claim 7 is obvious notwithstanding the lack of explicit teaching by Takita that the battery includes a cathode and an anode.  
	

Claims 4, 5, 9, 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183), Yamada (WO 2017/010480; US 2018/0294459), Suh (US 2006/0141351) and Kurauchi (USP 5691047).
Regarding claims 4, 5, 9, 10, 13, 14 and 19, the cited art remains as applied to claim 1 or 2.  Takita teaches a polyethylene porous film, but does not appear to teach wherein the film comprises a polypropylene-based resin, so as to have a structure including a polyethylene-based resin layer comprising the polyethylene-based resin and a polypropylene-based resin layer comprising the polypropylene-based resin. As to claim 19, Suh does not teach wherein the polypropylene layer(s) is present on both surfaces of the polyethylene layer.  
In the battery art, Karauchi teaches that a separator of only a polyethylene layer has mechanical liabilities (c2:67-c3-8), but that improved properties can be achieved by providing a multilayer film comprising at least one polyethylene layer and at least one polypropylene layer (c4:11-15).  Karauchi further teaches that the polypropylene layer may be provided on both surfaces of the polyethylene layer (see Figure 1).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a polypropylene layer on one or both sides of the polyethylene layer of Takita for the benefit of improving mechanical properties of the film as taught by Karauchi.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Lee (US 2005/0277702) includes a Background discussion of known embodiments of ultra-high weight polyethylene.
Song (US 2018/0065105) teaches a multimodal molecular weight distribution of polyolefins in a film
Sakimoto (US 2018/0294455)  teaches polyolefin film with controlled molecular weight
Arise (US 2019/0036153) teaches that the addition of high molecular weight polyethylene increases film strength;
Ishihara (US 2019/0198836) teaches embodiments of mixed molecular weight polyethylene;
Ogata (US 2019/0386278) teaches separator comprised of mixed molecular weight polyethylene.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723